PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,602,233
Issue Date: December 10, 2013 
Application No. 12/095,097
Filed: November 12, 2008
Attorney Docket No: 062357.024802
(CSP-0131US
:
:
:                        NOTICE     
:
:




This is a notice regarding the communication, filed July 14, 2021, which is being treated as a request for acceptance of a fee deficiency submission under 37 CFR 1.28(c).

It is noted that the present request is not signed by an attorney or agent of record. However, in accordance with 37 CFR 1.34(a), the signature of David B. Gornish appearing on the request shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she is acting on. 

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done.  

The fee deficiency submission under 37 CFR 1.28(c) is hereby ACCEPTED.

Since the address in the present request differs from the correspondence address of record, a courtesy copy of this Notice is being mailed to the address given in the request. However, applicant should note that a change in the correspondence address will not affect the fee address. Therefore, if applicant desires to receive future correspondence, which may be mailed, regarding maintenance fees for the above-identified patent, a “Fee Address Indication” form and/or a "Request for Customer Number" form(s) should be submitted (See USPTO form numbers PTO/SB/47 and/or PTO/SB/125).

This patented file is no longer entitled to small entity status.  Accordingly, all future fees paid must be paid at the undiscounted rate.  




Inquiries related to this communication should be directed to the Paralegal Specialist Debra Wyatt at (571) 272-3621. 






cc:     David B. Gornish
          CSP Technologies, Inc.	
          c/o Eckert Seamans Cherin & Mellott, LLC
          Two Liberty Place
          50 S. 16th Street, 22nd Floor
          Philadelphia, PA 19102